 

 

Case 5:21-cv-01266 Document1 Filed 07/28/21 Pagelof6 Page ID#:1

‘

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

CENTRAL District of CALIFORNIA

EASTERN Division

NATALIE PANOSSIAN-BASSLER; NATALIE
PANOSSIAN-BASSLER AS GUARDIAN FOR
MINOR CHILD C.B.

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
if the naines of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-Y=

Case No.

 

(to be filled in by the Clerk’s Office)

 

Jury Trial: (check one) Yes [| No

CITY OF MURRIETA; OFFICER GEORGE
RAMSEY; DOES 1-25

Defendant(s)
(Write the fill name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Nee” eee” Smee” Somme” ieee Same ee nme” Smee Nemeet eee” Nene Ser” Seamer? Sie”

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name NATALIE PANOSSIAN-BASSLER oo
Street Address P.O. BOX 464
City and County MOORPARK, VENTURA
State and Zip Code CALIFORNIA, 93021
Telephone Number 805-217-2465
E-mail Address NATALIEBASSLER@GMAIL.COM

 

pee

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 5

 
 

 

e

Case 5:21-cv-01266 Document1 Filed 07/28/21 Page 2of6 Page ID #:2

Pro Se | (Rev, 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if knawn)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title ff known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

CITY OF MURRIETA

 

 

 

1 TOWN SQUARE
MURRIETA, RIVERSIDE

CA 92562

 

 

 

GEORGE RAMSEY
POLICE OFFICER FOR THE CITY OF MURRIETA
2 TOWN SQUARE

MURRIETA, RIVERSIDE
(CA, 92562

951-304-2677

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5

Ty
 

 

Case 5:21-cv-01266 Document1 Filed 07/28/21 Page 3of6 Page ID#:3

Pro Se I (Rev. 12/16) Complaint for a Civil Case

 

 

i.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federa! laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

42 U.S.C sec 1983; Harassment; Intentional Infliction of Emotional Distress; Negligent Infliction of
Emotional Distress; Negligence

B. if the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintifi(s)

a. If the plaintiff is an individual

The plaintiff, (ame) , is acitizen of the

 

State of (name)

b. If the plaintiff is a corporation
The plaintiff, frame) , is incorporated
under the laws of the State of (name) _ :

 

 

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (mame) is a citizen of
the State of (name) a . Orisa citizen of

 

(foreign nation)

Page 3 of 5

 
 

Case 5:21-cv-01266 Document1 Filed 07/28/21 Page 4of6 Page ID #:4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

IV.

b. Tf the defendant is a corporation
The defendant, (ame) ; , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. Ifmore than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See attached Statement marked as Exhibit A.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order, Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
 

Case 5:21-cv-01266 Document1 Filed 07/28/21 Page5of6 Page ID#:5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

$20,000,000 in actual damages for emotional distress and injury to Plaintiff and her minor child C.B., for
humiliation to Plaintiff and to her minor child C.B., for talking Plaintiff's property and allowing her lockout of
her property unlawfully and without due process of law, allowing trespass onto Plaintiff's property by third
parties and for blatant rude and unprofessional conduct and complete ignorance of the law; Mandatory legal
training and testing for all officers of the Murrieta Police Department: Mandatory hriing of a legal consultant by
the City of Murrieta; Imposition of a Federal Receiver to investigate the discriminatory and unlawul practices of
the Murrieta Police Department for failure of the police officers to follow the law, policy and procedure;
lermination of employment of Officer George Ramsey for rude, discriminatory, and unprofessional conduct.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation: (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law: (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery: and (4) the complaint otherwise complies with the
requirements of Rule | 1.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 07/27/2021

Signature of Plaintiff | Lui por Pecks.

Printed Name of Plaintiff Natalie Panossian-Bassler
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5

 
 

 

 

Case 5:21-cv-01266 Document1 Filed 07/28/21 Page 6of6 Page ID #:6

STATEMENT — EXHIBIT A

On or about July 28, 2020 at approximately 9:30 a.m. Officer George Ramsey, at the alleged request of
realtor Rick Miller, asked for civil standby in regards to a forced walk through of my property located at
27356 Pinyon Street, Murrieta, CA 92562. The sale of the house was forced by the family law court in
violation of my constitutional rights at value substantially under market value and by realtor Rick Miller
who was immediate next door neighbors with my ex-husband’s former attorney. Such conflict of
interest was never disclosed.

Officer George Ramsey called me to inquire as to where | was located and advised that he was going to
allow the forced entry into my house by the realtor Rick Miller, my abusive ex-husband Robert Bassler,
by the buyer and buyer’s agents. | informed George Ramsey that he had no right to allow anyone into
the house as | had possession of the property and that my property was located in the house.
Furthermore, George Ramsey allowed the forced entry without ask for covid release statements from
me or from the parties that he allowed enter my property by force.

George Ramsey also allowed a locksmith to change the locks to the property which resulted in me from
being locked out of the house.

When | arrived at the property to show George Ramsey an e-mail that the parties who forced entry into
the house knew that | had possession, he yelled at me in front of my 6 year old son at the time asking
me, “Do you have someone to watch your son in case you get arrested ?” This rude and unprofessional
comment in front of my minor son caused my minor son such severe emotional distress that he
developed a nervous twitch by picking at his eyelashes, periodic crying by my son in my presence due to
his fear that his mother would be arrested, clinginess by my son for fear that he would lose me, and
insomnia by my minor son. | suffered insomnia, stress, humiliation in front of the neighbors, and anxiety
due to George Ramsey's unprofessional conduct and lack of knowledge of the law.

| was forced to hire a handyman to help me regain possession of my house which | was unlawfully
displaced from by George Ramsey.

On or about November 30, 2020, | filed a complaint with the City of Murrieta demanding payment for
the harm my son and | had suffered. My request was denied by the City of Murrieta’s insurance adjuster
Perma on or about March 30, 2021. | was then prompted to file the instant action in Federal Court to
seek redress for violation of the rights of myself and my minor son.

 
